OPINION — AG — ** INSTALLMENT CONTRACTS — SMALL CLAIMS ACTION — COLLECTION ** AN "ASSIGNEE" FOR THE PURPOSE OF SMALL CLAIMS PROCEDURE ACT, 12 O.S. 1751 [12-1751](3) IS ONE WHO STANDS IN THE PLACE OF THE ORIGINAL CREDITOR, EXCEPT A SUBROGEE. BECAUSE PURCHASERS OF INSTALLMENT CONTRACTS, NOTES, OR OTHER INSTRUMENTS ARE NOT THE ORIGINAL CREDITOR OR SUBROGEES. THEY ARE PROHIBITED FROM PURSUING AN ACTION UNDER THE SMALL CLAIMS PROCEDURE ACT. (ASSIGNMENT, CIVIL PROCEDURE) CITE: 12 O.S. 1751 [12-1751](3) (JANE F. WHEELER)